The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

	Applicant argues
    PNG
    media_image1.png
    202
    699
    media_image1.png
    Greyscale

	Examiner respectfully disagrees.  Notably, claim 21 also recites a “femoral component” and any distinction in wording / tense between the initial recitation (i.e., location within the claim body) of the femoral component in claims 15 and 21 is nominal and/or only a slight difference in wording.  


    PNG
    media_image2.png
    290
    696
    media_image2.png
    Greyscale

	Examiner respectfully disagrees.  Examiner notes that the feature of (in particular) a single housing was addressed on Final Rejection p. 5 ~ ll. 4-5.   Further, the feature of a memory in the single housing is addressed by the incorporation of a secondary reference. 


    PNG
    media_image3.png
    413
    700
    media_image3.png
    Greyscale

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Final Rejection p. 6 ~ ll. 6-9 sets forth the specified combination of references and motivation for doing so.


	Applicant argues, for argument A(2), 
    PNG
    media_image4.png
    479
    701
    media_image4.png
    Greyscale

	
Examiner respectfully disagrees.  Examiner notes that the rejection of the claims does not rely upon Ishikawa to teach the circuit and load sensor embedded in a single housing.  Ishikawa is relied upon to teach the feature of a memory for implant components embedded in an implant housing (as opposed to a housing external of the implant).  One cannot show nonobviousness by attacking references individually (Ishikawa) where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

    PNG
    media_image5.png
    272
    697
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    689
    701
    media_image6.png
    Greyscale


	Examiner respectfully disagrees.  Applicant’s argument that Kovacevic would need to state an express need to incorporate memory into the implant housing is not commensurate with the requirements of an obviousness rejection.  Applicant’s particular contention that because Kovacevic already teaches a form of a useful circuit without the 
I.    PRIOR ART SUGGESTION OF THE CLAIMED INVENTION NOT NECESSARILY NEGATED BY DESIRABLE ALTERNATIVES 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004), the claims of a utility patent application were directed to a shoe sole with increased traction having hexagonal projections in a "facing orientation." 391 F.3d at 1196-97, 73 USPQ2d at 1142. The Board combined a design patent having hexagonal projections in a facing orientation with a utility patent having other limitations of the independent claim. 391 F.3d at 1199, 73 USPQ2d at 1144. Applicant argued that the combination was improper because (1) the prior art did not suggest having the hexagonal projections in a facing (as opposed to a "pointing") orientation was the "most desirable" configuration for the projections, and (2) the prior art "taught away" by showing desirability of the "pointing orientation." 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016). 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), the patent claimed underpinning a slumping building foundation using a screw anchor attached to the foundation by a metal bracket. One prior art reference taught a screw anchor with a concrete bracket, and a second prior art reference disclosed a pier anchor with a metal bracket. The court found motivation to combine the references to arrive at the claimed invention in the "nature of the problem to be solved" because each reference was directed "to precisely the same problem of underpinning slumping foundations." Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that "an express written motivation to combine must appear in prior art references…." Id. at 1276, 69 USPQ2d at 1690.
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

(emphasis) 

	Applicant argues, for argument B, 
    PNG
    media_image8.png
    305
    697
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    129
    696
    media_image9.png
    Greyscale

	
	Examiner respectfully disagrees.  For the citations to James Figs. 4-5, ¶8, ¶32, and ¶¶42-43, Examiner draws attention to pp. 1-4 of the specification of the provisional application 60/625019 which details throughout the majority of its disclosure the parameter / feature of a load cycle number and corresponding display — and thereby 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791